YOUNG, J.
Epitomized Opinion
This action was begun in the Wood Common Pleas on a petition for partition of certain real estate and for an accounting. An amended petition filed later disclosed that Alexander S. Brown died intestate, leaving a widow. James E. Brown, bachelor, died intestate. Plaintiffs and defendants are the only heirs of Alexander Brown, and Frank Brown one of the plaintiffs is the duly appointed administrator of the estate of James Brown, deceased.
Plaintiffs herein claim that Carl Brown acted as agent and collected rents from a farm left by Alexander Brown. Carl Brown alleged that he had charge of operation of lands at request of his mother, brothers, and sisters; paying various items of indebtedness, and loaning balance of funds on hand, taking promissory notes for them; and has been ready at all times to deliver said notes to parties entitled thereto.
The evidence showed that Carl Brown had loaned to Milo Brown, $1500 out of the funds of the estate taking promissory notes in exchange. The notes being unpaid, plaintiffs herein contend that they belong to the estate and Carl Brown should be held responsible for them, Milo Brown being insolvent.
Carl Brown avers that he acted in good faith and should therefore be released from an accounting. The Court of Appeals held:
1. The'power of attorney given Carl Brown to collect, draw, pay out and disburse any and all monies, funds, credits, rights, and other choses in action—did not give him the latitude and authority to loan such money as described above.
2. Carl Brown is chargeable and accountable to the estate of Alexander Brown, deceased for $1500, with 6% interest. Decree accordingly.